Title: To Thomas Jefferson from George Washington, 11 September 1793
From: Washington, George
To: Jefferson, Thomas



Sir
Elkton 11 Septr. 1793.

I will thank you to have made out and forwarded to me a Commission for the Collector of Annapolis, in place of ——— Davidson, leaving the name of the person blank to be filled up by me.
You will please to have the U: States seal affixed thereto, and countersigned by you, so that it may be sent directly from me to the person who shall be appointed. With much esteem, I am, Sir, Your mo: hble Servt. 

Go: Washington

